DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
At least one Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 01 April 2020.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 19 June 2020 has been entered.
Withdrawn Objections and Rejections
The rejection of claims 1, 3 to 9, 11 to 16, and 21 under 35 U.S.C. § 103 as being unpatentable over Craig (WO 2010/056755).
Examiner’s Amendment
The examiner’s amendment to the record appears next:
Cancel claim 18.
Claim 18 is directed to a method for monitoring embryos during incubation that was non-elected without traverse.  Response to Office Action dated 16 January 2018.  Because this application is in condition for allowance except for the presence of claim 18, which does not depend from or otherwise require all the limitations of an allowable claim, it has been cancelled.  M.P.E.P. § 821.02.
Reasons for Allowance
Applicant’s arguments and the Declaration by inventor Jonas Lerche Hansen, both filed on 19 June 2020, are persuasive as to why the claims are allowable over the prior art.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1, 3 to 9, 11 to 16, and 21 are allowed.  Claims 19 and 20 were cancelled in the Preliminary Amendment filed on 02 August 2016; claim 2 was cancelled in the Response to Office Action filed on 30 June 2018; claims 10 and 17 were cancelled in the Response to Office Action filed on 01 November 2018; and claim 18 is cancelled by the current Examiner’s Amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the 
/Gautam Prakash/
Primary Examiner, Art Unit 1799